DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, and 19 of U.S. Patent No. 7,781,877. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the present application is anticipated by claim 16 of the reference .
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent No. 8,723,307. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the present application is anticipated by claim 19 of the reference patent, claim 15 of the present application is anticipated by the combination of claims 19 and 20 of the reference patent, claim 16 of the present application is anticipated by claim 19 of the reference patent, claim 17 of the present application is anticipated by the combination of claims 19 and 21 of the reference patent, and claim 18 of the present application is anticipated by the combination of claims 19 and 22 of the reference patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 

Claims 1 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim (US Pub. No. 2008/0308921).
Regarding claim 1, in FIGs. 6A-6F, Kim discloses a method comprising forming a body of encapsulant material (440, paragraph [0073]) encapsulating at least a side surface and a back surface of at least one integrated circuit die (410, paragraph [0073]) and having a front side generally flush with an active surface of the at least one integrated circuit die; forming at least one conductive via (430, paragraph [0075]) that extends from the front side through the body and to a rear surface of the encapsulant material (interpreted to mean into the encapsulant or alternatively completely through during the grinding process as the vias are deeper than that die, paragraphs [0073] and [0076]), the rear surface being offset from the back surface of the at least one integrated circuit die (because the vias are deeper than the die, the rear surface is offset from the back surface of the integrated circuit die at some point during the grinding process); and conductively coupling (via 432, paragraph [0075]) the at least one conductive via to the at least one integrated circuit die (via 412).
Regarding claim 19, in FIGs. 6A-6F, Kim discloses that conductively coupling the at least one conductive via to the at least one integrated circuit die includes forming a conductive line (432) extending between an active surface (side of 412) of the integrated circuit die and the at least one conductive via.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by each of the first and second individual embedded die comprising a body of encapsulant material encapsulating at least a sidewall and a back surface of the corresponding individual embedded die thereof and having a front side generally flush with an active surface of the corresponding individual embedded die thereof; and forming at least one conductive via that extends through the body of encapsulant material of both of the first and second individual embedded dies.
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant contends that “Kim further teaches (Figures 6D-6F) removing a back surface of the encapsulant material and removing the encapsulant material from the back side of the die, such that the conductive via formed thereby extends to a surface co-planar with the back side of the die, and not, as claimed, to a rear surface of the encapsulant material offset therefrom.”
This argument is not persuasive. Kim discloses that the vias are deeper than that die (paragraphs [0073] and [0076]) and further discloses removing the encapsulant material from the back side of the die via a grinding process, such that the conductive via formed thereby extends to a surface co-planar with the back side of the die. Given this, it follows that at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896